Case
 Case2:20-cv-14243-JMV-MF
      2:20-cv-14243-JMV-MF Document
                            Document48-3
                                     53 Filed
                                         Filed10/23/20
                                               10/21/20 Page
                                                         Page11ofof33PageID:
                                                                      PageID:1594
                                                                              1529




 K&L GATES LLP
 Loly G. Tor
 One Newark Center, 10th Fl.
 Newark, NJ 07102
 Phone: (973) 848-4026
 loly.tor@klgates.com
 Attorney for Defendants Royal Dutch
 Shell plc and Shell Oil Company

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                                       Civil Action No. 2:20-cv-14243-JMV-MF
  CITY OF HOBOKEN
                                                       Hon. John Michael Vazquez, U.S.D.J.
                       Plaintiff,                      Hon. Mark Falk, U.S.M.J.

                          v.

  EXXON MOBIL CORP., EXXONMOBIL OIL                      CONSENT ORDER GRANTING PRO
  CORP., ROYAL DUTCH SHELL PLC,                             HAC VICE ADMISSION OF
  SHELL OIL COMPANY, BP P.L.C., BP                           BRENDAN J. CRIMMINS
  AMERICA INC., CHEVRON CORP.,
  CHEVRON U.S.A. INC., CONOCOPHILLIPS,
  CONOCOPHILLIPS COMPANY, PHILLIPS
  66, PHILLIPS 66 COMPANY, AMERICAN
  PETROLEUM INSTITUTE,

                     Defendants.


          THIS MATTER, having been brought before the Court upon the application of K&L

 Gates LLP, attorneys for the Defendants Royal Dutch Shell plc and Shell Oil Company in the

 above-captioned matter, and with the consent of counsel for all parties, for the admission pro hac

 vice of Brendan J. Crimmins, Esq., and upon good cause appearing;

          IT IS, on this 23rd day of October, 2020, hereby

          ORDERED that Brendan J. Crimmins, Esq., a member in good standing of the Bars of the

 District of Columbia Court of Appeals, the United States District Court for the District of

 Columbia, the United States Supreme Court, the United States Court of Appeals for the D.C.


 308087911.2
Case
 Case2:20-cv-14243-JMV-MF
      2:20-cv-14243-JMV-MF Document
                            Document48-3
                                     53 Filed
                                         Filed10/23/20
                                               10/21/20 Page
                                                         Page22ofof33PageID:
                                                                      PageID:1595
                                                                              1530




 Circuit, the United States Court of Appeals for the Federal Circuit, the United States Court of

 Appeals for the First Circuit, the United States Court of Appeals for the Second Circuit, the United

 States Court of Appeals for the Fourth Circuit, the United States Court of Appeals for the Fifth

 Circuit, the United States Court of Appeals for the Sixth Circuit, the United States Court of Appeals

 for the Seventh Circuit, the United States Court of Appeals for the Eighth Circuit, the United States

 Court of Appeals for the Ninth Circuit, and the United States Court of Appeals for the Tenth

 Circuit, is permitted to appear pro hac vice in the above-captioned matter before this Court

 pursuant to L. Civ. R. 101.1(c); and it is further

          ORDERED that all pleadings, briefs, and other papers filed with the Court shall be signed

 by a partner or associate with the law firm of K&L Gates LLP, attorneys of record for Defendants

 Royal Dutch Shell plc and Shell Oil Company who is admitted to the Bar of this Court and who

 shall be held responsible for said papers and for the conduct of the case and for the conduct of the

 attorney admitted hereby; and it is further

          ORDERED that Brendan J. Crimmins, Esq., pursuant to L. Civ. R. 101.1(c) shall pay the

 annual fee to the New Jersey Fund for Client Protection in accordance with L. Civ. R. 101(c)(2)

 and New Jersey Court Rule 1:28-2(a); and it is further

          ORDERED that Brendan J. Crimmins, Esq., pursuant to Local Rule 101.1(c)(3), shall

 make payment of $150.00 to the Clerk of the Court; and it is further

          ORDERED that Brendan J. Crimmins, Esq., shall be bound by the Rules of the United

 States District Court for the District of New Jersey, including, but not limited to the provisions of

 L. Civ. R. 103.1, Judicial Ethics and Professional Responsibility, and L. Civ. R. 104.1, Discipline

 of Attorneys; and it is further




 308087911.2
Case
 Case2:20-cv-14243-JMV-MF
      2:20-cv-14243-JMV-MF Document
                            Document48-3
                                     53 Filed
                                         Filed10/23/20
                                               10/21/20 Page
                                                         Page33ofof33PageID:
                                                                      PageID:1596
                                                                              1531




          ORDERED that the Clerk of this Court shall forward a copy of this Order to the Treasurer

 of the New Jersey Fund for Client Protection.

                                                     s/Mark Falk___________________
                                                     Hon. Mark Falk, U.S.M.J.




 308087911.2
